DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. While the applicant’s amended the claims to address rejections of claims 1-20 under USC 112(b), the claims still remain rejected under USC 112(b) and all of the issues under USC 112(b) have not been resolved.  In particular, the amendments have addressed some of the previous concerns under USC 112(b); however, they are additionally raised new concerns under USC 112(b) that discussed further below in the 112 rejection section.  Further clarification is needed towards the issues raised under USC 112 before the rejections are determined to be overcome. (see 112 rejection section below for specific issues raised under USC 112(b)).

Applicant’s arguments, see pg. 8-9, filed 5/24/2021, with respect to the rejection(s) of claim(s) 1-20 under USC 103 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017) in view of Locklair et al. (US 2015/0233846).

Claim Objections
Claims 1-20 are objected to because of the following informalities discussed in detail below.  Where claims 2-7, 9-14, and 16-20 are not specifically addressed, they are dependent upon claims objected to below and therefore share similar informalities to the ones addressed below.

Claims 1, 8, and 15 are objected to because of the following informalities: they recite “subset including elementary profiles” that examiner understands to be the same as “elemental profiles” and therefore rewritten as such, which has been used throughout the claims.   Appropriate correction is required.

Claims 1, 8, and 15 are objected to because of the following informalities: they recite “repeating the performing an elemental analysis” that examiner understands to mean repeating the elemental analysis performed in the first step.  However, the limitations uses “an elemental analysis” which raises questions about antecedent basis and limitation would be more readable as “repeating performing the elemental analysis…” Appropriate correction is required.

Claims 1, 8, and 15 are objected to because of the following informalities: they recite “repeating…performing the quality checks;” however, the limitation is previously recited as “data quality checks” and therefore should be rewritten as such for congruency.  Appropriate correction is required.

Claims 2, 9, and 16  are objected to because of the following informalities: they recite
“wherein the threshold…is two standard deviations in both the first and second derivatives” that fails to adequately define the relationship between what “two standard deviations” means relative to the from the median (or mean) in both the first and second derivatives” ([Par. 0028-0029 & 0047]).  Appropriate correction is required.

Claims 6, 13, and 20 are objected to because of the following informalities: they recite
“the threshold…is at least one standard deviation and less than two standard deviations in both the first and second derivatives” that fails to adequately define the relationship between what “at least one standard deviation and less than two standard deviations” means relative to the derivatives.  Examiner understands the limitations intend to mean and recommends modifying the claims to “is at least one standard deviation and less than two standard deviations from the median (or mean) in both the first and second derivatives” ([Par. 0028-0029 & 0047]).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 are unclear and indefinite because the limitation “repeating the performing an elemental analysis, performing the quality checks, data analysis, and filtering, calculating first and second derivatives of chemostratigraphic elemental profiles from well logs” recites repeating a series of steps that were performed on elemental profiles and elemental ratios; however, this limitation now adds “of chemostratigraphic elemental profiles.”  It is unclear if this is some new data (i.e. the chemostratigraphic elemental profiles) or if it is meant to refer to the same type of data previously recited.  Additionally, it is unclear what happened to the elemental ratios and whether they are also analyzed in the repeated steps.
For purposes of examination, the “chemostratigraphic elemental profiles” are understood to refer to the same limitation “elemental profiles and the elemental ratios” since the examiner understands chemostratigraphic to be descriptive of the technique commonly used to obtain elemental profiles and elemental ratios from rock samples.

Claims 2-7, 9-14, and 16-20 are also rejected as indefinite for similar reasons as discussed above since they are dependent upon claims 1, 8, or 15 and therefore include the limitations determined to be unclear and indefinite.

Claims 1, 8, and 15 are unclear and indefinite because the limitation “repeating the performing an elemental analysis, performing the quality checks, data analysis, and filtering, calculating first and second derivatives of chemostratigraphic elemental profiles from well logs, and determining samples and depths for the elemental profiles and the elemental ratios that are relevant to boundary determination and carbonate or siliciclastic sediments” fails to make it clear what data is being analyzed by repeating the series of steps.  Does this limitation simply repeat steps on the same data that was previously analyzed in the first 4 steps, or is the limitation performing additional analysis by repeating these steps on new or different data (i.e. elemental profiles and elemental ratios)?  The claim recites “the elemental profiles and the elemental ratios that are relevant to boundary determination and carbonate or siliciclastic sediments,” which based on antecedent basis would seem like these profiles and ratios were previously considered and analyzed in the first series of steps.  However, from the specification the examiner is unsure if what is meant by the repeating step is that elemental profiles and ratios that were previously analyzed (to determine first and second derivatives) are then reanalyzed by repeating the same steps.  If instead the intent of the claim is to perform the analysis (the elemental analysis, data quality checks, filtering, de-spiking, etc., calculating first and second derivative) for some elemental profiles and ratios, and then to repeat this analysis for additional profiles and ratios determined to be relevant for boundary identification, the claims should clearly state this so it can be understood how to judge the metes and bounds of the repeating step.
For purposes of examination, the examiner understands the repeating the analysis process to mean that the analysis steps are repeated and performed for additional elemental profiles and elemental ratios that are relevant to boundary determination and carbonate or siliciclastic sediments.

Claims 2-7, 9-14, and 16-20 are also rejected as indefinite for similar reasons as discussed above since they are dependent upon claims 1, 8, or 15 and therefore include the limitations determined to be unclear and indefinite.

Claims 2, 9, and 16 are also unclear and indefinite because the claim limitation “as fit for a particular study” is unclear as to how to determine and define the metes and bounds of this limitation.  It is not clear what this study is or is referring to and therefore it is also unclear how to implement using the threshold to identify if a boundary is a particular fit.  It is unclear if this “study” is merely referring to the analysis and boundary identification being performed by the claim or if it refers to something entirely different and perhaps unrelated to subject matter of the claims at hand.  Furthermore, the claim limitations make it unclear if the intent of the claim is to mean look at areas for boundaries where the derivatives are two standard deviations or if the claim limitation is saying that anything less than two standard deviations should be examined for boundaries. For purposes of examination, the claim limitations “wherein the threshold for identifying a boundary as fit for a particular study is two standard deviations in both the first and second derivatives” are taken to simply mean threshold used for the purposes of identifying boundaries by the claimed method is set at two standard deviations in both the first and second derivatives.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017) in view of Locklair et al. (US 2015/0233846).

With respect to claim 1, Hill discloses a computer-implemented method, comprising: 
performing an elemental analysis of data associated with rock samples from outcrop sections or wells (provides accurate geological information about the rocks intersected by a drill hole with high depth fidelity) [pg. 169; sec .4]; (The elemental data were obtained with an Olympus Innov-X Delta pXRF unit)
performing data quality checks, data analysis, and filtering on the rock samples, including removing outliers and de-spiking of elemental profiles and elemental ratios of combinations of elements (characterized in performing a continuous wavelet transform (CWT) with an nth derivative of Gaussian wavelet to provide a signal smoothed with a Gaussian filter) [pg. 167-168; sec 2.1];  
calculating first and second derivatives for the elemental profiles and the elemental ratios [Fig. 2b] & [pg. 168; sec 2.2]; 
determining samples and depths that exceed a threshold of a sample depth; (characterized by the threshold between sharp and gradational boundaries) [pg. 176; sec 7.3]
repeating the performing an elemental analysis, performing the quality checks, data analysis, and filtering, calculating first and second derivatives of chemostratigraphic elemental profiles from well logs, and determining samples and depths for the elemental profiles and the elemental ratios that are relevant to boundary determination and carbonate or siliciclastic sediments; (characterized by selecting and performing the analysis for desired geochemical elements (e.g. Ti, Al, Ca, and Cu selected as they displayed a range of boundary types including sharp and gradational boundaries) ][pg.  171; sec. 5] & [Fig. 8 & 11]; and 
(The results of gradient analysis of the four elements, Al, Ti, Ca and Cu, are illustrated on Fig. 8. Most boundaries are sharp at small scales (representing noise or local small scale variations)) [pg. 171-174; sec 6.1] & [pg. 176; sec 8].
	
Hill fails to disclose applying additional filters to at least a subset of the elemental profiles and the elemental ratios, the subset including elementary profiles that are relevant to boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification.
	Locklair discloses a system and method for identifying hydrocarbon sweet spot in rock formations that includes collecting and analyzing elemental composition of rock samples at a plurality of depths [Par. 0006] for creating depositional model based on elemental analyses, and then generating a 3D earth model) [Par. 0034 & 0036].   Furthermore, Locklair teaches about applying additional filters to at least a subset of the elemental profiles and the elemental ratios that are related with boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification [Par. 0031 & 0033]. (“In one embodiment, the elemental analysis further includes performing a 4-dimensional (4D) cross plot analysis of a concentration of a first element versus a concentration of a second element in the plurality of elements, elemental ratios or other geologic information for one or more framework-defined depositional packages with or without filtering relative to a threshold concentration of a third element”) (“For example, the first element could be silicon (Si) concentration, the second element could be aluminum (Al) concentration, the third element could be molybdenum (Mo) concentration, and the fourth dimension could be total organic carbon concentration (TOC) with all the previous variables filtered to a specific geographic area of interest”)


With respect to claim 8, Hill discloses performing an elemental analysis of data associated with rock samples from outcrop sections or wells (provides accurate geological information about the rocks intersected by a drill hole with high depth fidelity) [pg. 169; sec .4]; (The elemental data were obtained with an Olympus Innov-X Delta pXRF unit)
performing data quality checks, data analysis, and filtering on the rock samples, including removing outliers and de-spiking of elemental profiles and elemental ratios of combinations of elements (characterized in performing a continuous wavelet transform (CWT) with an nth derivative of Gaussian wavelet to provide a signal smoothed with a Gaussian filter) [pg. 167-168; sec 2.1];  
calculating first and second derivatives for the elemental profiles and the elemental ratios [Fig. 2b] & [pg. 168; sec 2.2]; 
determining samples and depths that exceed a threshold of a sample depth; (characterized by the threshold between sharp and gradational boundaries) [pg. 176; sec 7.3]
repeating the performing an elemental analysis, performing the quality checks, data analysis, and filtering, calculating first and second derivatives of chemostratigraphic elemental profiles from well logs, and determining samples and depths for the elemental profiles and the elemental ratios that are relevant to boundary determination and carbonate or siliciclastic sediments; (characterized by selecting and performing the analysis for desired geochemical elements (e.g. Ti, Al, Ca, and Cu selected as they displayed a range of boundary types including sharp and gradational boundaries) ][pg.  171; sec. 5] & [Fig. 8 & 11]; and 
determining, by summarizing the elemental profiles and the elemental ratios and using first and second derivatives for the elemental profiles and the elemental ratios, possible boundaries in depths of the outcrop sections or wells (The results of gradient analysis of the four elements, Al, Ti, Ca and Cu, are illustrated on Fig. 8. Most boundaries are sharp at small scales (representing noise or local small scale variations)) [pg. 171-174; sec 6.1] & [pg. 176; sec 8].

Hill fails to explicitly disclose a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the above operations.
Locklair discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system [Par. 0037] to perform operations including collecting and analyzing elemental composition of rock samples at a plurality of depths [Par. 0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill with Locklair to further include performing the operations of Hill using a non-transitory, computer-readable medium storing one or more instructions executable by a computer system motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) to implement the operations of Hill in a practical manner.

	Hill fails to disclose applying additional filters to at least a subset of the elemental profiles and the elemental ratios, the subset including elementary profiles that are relevant to boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification.
(“In one embodiment, the elemental analysis further includes performing a 4-dimensional (4D) cross plot analysis of a concentration of a first element versus a concentration of a second element in the plurality of elements, elemental ratios or other geologic information for one or more framework-defined depositional packages with or without filtering relative to a threshold concentration of a third element”) (“For example, the first element could be silicon (Si) concentration, the second element could be aluminum (Al) concentration, the third element could be molybdenum (Mo) concentration, and the fourth dimension could be total organic carbon concentration (TOC) with all the previous variables filtered to a specific geographic area of interest”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill with Locklair to further include applying additional filters to at least a subset of the elemental profiles and the elemental ratios, the subset including elementary profiles that are relevant to boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that improve the effectiveness of identifying formation boundaries

With respect to claim 15, Hill discloses performing an elemental analysis of data associated with rock samples from outcrop sections or wells (provides accurate geological information about the rocks intersected by a drill hole with high depth fidelity) [pg. 169; sec .4]; (The elemental data were obtained with an Olympus Innov-X Delta pXRF unit)
performing data quality checks, data analysis, and filtering on the rock samples, including removing outliers and de-spiking of elemental profiles and elemental ratios of combinations of elements (characterized in performing a continuous wavelet transform (CWT) with an nth derivative of Gaussian wavelet to provide a signal smoothed with a Gaussian filter) [pg. 167-168; sec 2.1];  
calculating first and second derivatives for the elemental profiles and the elemental ratios [Fig. 2b] & [pg. 168; sec 2.2]; 
determining samples and depths that exceed a threshold of a sample depth; (characterized by the threshold between sharp and gradational boundaries) [pg. 176; sec 7.3]
repeating the performing an elemental analysis, performing the quality checks, data analysis, and filtering, calculating first and second derivatives of chemostratigraphic elemental profiles from well logs, and determining samples and depths for the elemental profiles and the elemental ratios that are relevant to boundary determination and carbonate or siliciclastic sediments; (characterized by selecting and performing the analysis for desired geochemical elements (e.g. Ti, Al, Ca, and Cu selected as they displayed a range of boundary types including sharp and gradational boundaries) ][pg.  171; sec. 5] & [Fig. 8 & 11]; and 
determining, by summarizing the elemental profiles and the elemental ratios and using first and second derivatives for the elemental profiles and the elemental ratios, possible boundaries in depths of the outcrop sections or wells (The results of gradient analysis of the four elements, Al, Ti, Ca and Cu, are illustrated on Fig. 8. Most boundaries are sharp at small scales (representing noise or local small scale variations)) [pg. 171-174; sec 6.1] & [pg. 176; sec 8].



Locklair discloses a computer-implemented system [Fig. 7; 110], comprising: one or more processors [Fig. 7; 112]; and a non-transitory computer-readable storage medium [Fig. 1; 120] coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instruct the one or more processors to perform operations [Par. 0037 & 0042-0043] including collecting and analyzing elemental composition of rock samples at a plurality of depths [Par. 0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill with Locklair to further include performing the operations of Hill using a computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) to implement the operations of Hill in a practical manner.

	Hill fails to disclose applying additional filters to at least a subset of the elemental profiles and the elemental ratios, the subset including elementary profiles that are relevant to boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification.
	Locklair discloses a system and method for identifying hydrocarbon sweet spot in rock formations that includes collecting and analyzing elemental composition of rock samples at a plurality of (“In one embodiment, the elemental analysis further includes performing a 4-dimensional (4D) cross plot analysis of a concentration of a first element versus a concentration of a second element in the plurality of elements, elemental ratios or other geologic information for one or more framework-defined depositional packages with or without filtering relative to a threshold concentration of a third element”) (“For example, the first element could be silicon (Si) concentration, the second element could be aluminum (Al) concentration, the third element could be molybdenum (Mo) concentration, and the fourth dimension could be total organic carbon concentration (TOC) with all the previous variables filtered to a specific geographic area of interest”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill with Locklair to further include applying additional filters to at least a subset of the elemental profiles and the elemental ratios, the subset including elementary profiles that are relevant to boundary determination and carbonate or siliciclastic sediments to enhance the boundary identification motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that improve the effectiveness of identifying formation boundaries

Claims 3, 5, 7, 10, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017) in view of Locklair et al. (US 2015/0233846) as applied to claims 1, 8, and 15 above, and further in view of Craigie .

With respect to claim 3, Hill discloses receiving a manual selection of subset of elements [pg. 171; sec. 5].

Hill and Locklair however fail to disclose further weighting particular elements for lithology or heavy minerals.
Craigie discloses a method for performing chemostratigraphy on a subterranean formation to identify major formation boundaries that includes teaching about using “key” elemental ratios to define chemostratigraphic boundaries based on heavy minerals [pg. 1077; 6 conclusions].  Craigie teaches that although data may be obtained for more than 50 elements, most schemes are based on variations in 4-12 “key” elements, and choosing the key elements and ratios with care [pg. 1066; 4.2.2 Statistical techniques] & [pg. 1066-1067; 4.3 Key elements & ratios].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Craigie to implement the method of claim 1, further comprising receiving a manual selection of subset of elements and weighting particular elements for lithology or heavy minerals motivated by a desire to use a known technique to improve a similar method in the same way (KSR) to identify and use important element associations to better identify and characterize boundary layers.

With respect to claim 5, Hill and Locklair do not necessarily disclose further comprising filtering to exclude certain elements and weighting certain elements according to a sensitivity to boundary 
Craigie discloses a method for performing chemostratigraphy on a subterranean formation to identify major formation boundaries that includes teaching about using “key” elemental ratios to define chemostratigraphic boundaries based on heavy minerals [pg. 1077; 6 conclusions].  Craigie teaches technique to identify important element associations and further using specific values of one or more key element ratio to define boundaries [pg. 1066; 4.2.2 Statistical techniques] & [pg. 1067-1068; 4.4 Chemostratigraphic characterization].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Craigie to implement the method of claim 1, further comprising filtering to exclude certain elements and weighting certain elements according to a sensitivity to boundary identification and elements that are based on lithology or certain minerals for more precise boundary selection motivated by a desire use a known technique to improve a similar method in the same way (KSR) that provides in depth understanding of stratal layering and provenance from the chemostratigraphy study (see Craigie [pg. 1079; conclusions]).

With respect to claim 7, Hill discloses comparing boundaries with element and elemental ratio curves to establish a validity of the boundaries and interpret definite valid boundaries (characterized in classifying boundaries between sharp and gradational boundaries) [pg. 168; Sec 2.2] & [pg. 175-176; Sec 7].
Hill and Locklair do not necessarily disclose analyzing intra-boundary zones to establish correlations between sections or wells or both

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Craigie to further perform the steps of: comparing boundaries with element and elemental ratio curves to establish a validity of the boundaries and interpret definite valid boundaries; and analyzing intra-boundary zones to establish correlations between sections or wells or both motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that increases the effectiveness in characterizing and identifying zones in the formation according particular key elements. 

With respect to claim 10, Hill discloses receiving a manual selection of subset of elements [pg. 171; sec. 5].

Hill and Locklair however fail to disclose further weighting particular elements for lithology or heavy minerals.
Craigie discloses a method for performing chemostratigraphy on a subterranean formation to identify major formation boundaries that includes teaching about using “key” elemental ratios to define chemostratigraphic boundaries based on heavy minerals [pg. 1077; 6 conclusions].  Craigie teaches that although data may be obtained for more than 50 elements, most schemes are based on variations in 4-12 “key” elements, and choosing the key elements and ratios with care [pg. 1066; 4.2.2 Statistical techniques] & [pg. 1066-1067; 4.3 Key elements & ratios].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Craigie to implement the 

With respect to claim 12, Hill and Locklair do not necessarily disclose further comprising filtering to exclude certain elements and weighting certain elements according to a sensitivity to boundary identification and elements that are based on lithology or certain minerals for more precise boundary selection.
Craigie discloses a method for performing chemostratigraphy on a subterranean formation to identify major formation boundaries that includes teaching about using “key” elemental ratios to define chemostratigraphic boundaries based on heavy minerals [pg. 1077; 6 conclusions].  Craigie teaches technique to identify important element associations and further using specific values of one or more key element ratio to define boundaries [pg. 1066; 4.2.2 Statistical techniques] & [pg. 1067-1068; 4.4 Chemostratigraphic characterization].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Craigie to implement the method of claim 1, further comprising filtering to exclude certain elements and weighting certain elements according to a sensitivity to boundary identification and elements that are based on lithology or certain minerals for more precise boundary selection motivated by a desire use a known technique to improve a similar method in the same way (KSR) that provides in depth understanding of stratal layering and provenance from the chemostratigraphy study (see Craigie [pg. 1079; conclusions]).

With respect to claim 14, Hill discloses comparing boundaries with element and elemental ratio curves to establish a validity of the boundaries and interpret definite valid boundaries (characterized in classifying boundaries between sharp and gradational boundaries) [pg. 168; Sec 2.2] & [pg. 175-176; Sec 7].
Hill and Locklair do not necessarily disclose analyzing intra-boundary zones to establish correlations between sections or wells or both
Craigie discloses establishing boundaries based on element and elemental ratio curves [pg. 1076; 6 Conclusions] & [Fig. 9-12] and analyzing intra-boundary zones to establish correlations between sections or wells or both [pg. 1075; 4.5 Chemostratigraphic correlation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Craigie to further perform the steps of: comparing boundaries with element and elemental ratio curves to establish a validity of the boundaries and interpret definite valid boundaries; and analyzing intra-boundary zones to establish correlations between sections or wells or both motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that increases the effectiveness in characterizing and identifying zones in the formation according particular key elements. 

With respect to claim 17, Hill discloses receiving a manual selection of subset of elements [pg. 171; sec. 5].

Hill and Locklair however fail to disclose further weighting particular elements for lithology or heavy minerals.
Craigie discloses a method for performing chemostratigraphy on a subterranean formation to identify major formation boundaries that includes teaching about using “key” elemental ratios to define 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Craigie to implement the method of claim 1, further comprising receiving a manual selection of subset of elements and weighting particular elements for lithology or heavy minerals motivated by a desire to use a known technique to improve a similar method in the same way (KSR) to identify and use important element associations to better identify and characterize boundary layers.

With respect to claim 19, Hill and Locklair do not necessarily disclose further comprising filtering to exclude certain elements and weighting certain elements according to a sensitivity to boundary identification and elements that are based on lithology or certain minerals for more precise boundary selection.
Craigie discloses a method for performing chemostratigraphy on a subterranean formation to identify major formation boundaries that includes teaching about using “key” elemental ratios to define chemostratigraphic boundaries based on heavy minerals [pg. 1077; 6 conclusions].  Craigie teaches technique to identify important element associations and further using specific values of one or more key element ratio to define boundaries [pg. 1066; 4.2.2 Statistical techniques] & [pg. 1067-1068; 4.4 Chemostratigraphic characterization].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Craigie to implement the method of claim 1, further comprising filtering to exclude certain elements and weighting certain .

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017) in view of Locklair et al. (US 2015/0233846) as applied to claims 1, 8, and 15 respectively above, and further in view of Jacobi et al. (US 2009/0254283).

With respect to claim 4, Hill and Locklair do not necessarily disclose determining a possible 
boundary for a given element or a given element ratio includes analyzing specific boundaries for given element or a given element ratio to determine whether a boundary is definite or not.

Jacobi discloses a method that includes performing an elemental analysis of rock samples from outcrop sections or wells [Par. 0033] & [Par. 0046] and determining possible boundaries in depths of the outcrop sections or wells [Par. 0048] (selection of these zones may be based on output of the expert system 40).  Jacobi further teaches about using elemental data to distinguish between seven different lithofacies by repeating comparison of weight fraction of different elemental profiles to threshold values [Par. 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Jacobi to implement determining a possible boundary for a given element or a given element ratio includes analyzing specific boundaries for given element or a given element ratio to determine whether a boundary is definite or 

With respect to claim 11, Hill and Locklair do not necessarily disclose determining a possible 
boundary for a given element or a given element ratio includes analyzing specific boundaries for given element or a given element ratio to determine whether a boundary is definite or not.

Jacobi discloses a method that includes performing an elemental analysis of rock samples from outcrop sections or wells [Par. 0033] & [Par. 0046] and determining possible boundaries in depths of the outcrop sections or wells [Par. 0048] (selection of these zones may be based on output of the expert system 40).  Jacobi further teaches about using elemental data to distinguish between seven different lithofacies by repeating comparison of weight fraction of different elemental profiles to threshold values [Par. 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Jacobi to implement determining a possible boundary for a given element or a given element ratio includes analyzing specific boundaries for given element or a given element ratio to determine whether a boundary is definite or not motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that identifies and detects changes in rock integrity as well as various depositional facies using chemostratigraphic analysis (see Jacobi [Par. 0006 & 0045]).

With respect to claim 18, Hill and Locklair do not necessarily disclose determining a possible 
boundary for a given element or a given element ratio includes analyzing specific boundaries for given element or a given element ratio to determine whether a boundary is definite or not.

Jacobi discloses a method that includes performing an elemental analysis of rock samples from outcrop sections or wells [Par. 0033] & [Par. 0046] and determining possible boundaries in depths of the outcrop sections or wells [Par. 0048] (selection of these zones may be based on output of the expert system 40).  Jacobi further teaches about using elemental data to distinguish between seven different lithofacies by repeating comparison of weight fraction of different elemental profiles to threshold values [Par. 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hill and Locklair further with Jacobi to implement determining a possible boundary for a given element or a given element ratio includes analyzing specific boundaries for given element or a given element ratio to determine whether a boundary is definite or not motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results (KSR) that identifies and detects changes in rock integrity as well as various depositional facies using chemostratigraphic analysis (see Jacobi [Par. 0006 & 0045]).

Allowable Subject Matter
Claims 2, 6, 9, 13, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 2, 9, and 16 distinguish over the closest available prior art Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017), Locklair et al. (US 2015/0233846), Craigie et al. (Chemostratigraphy of the Ordovician Sarah Formation, North West Saudi Arabia: An integrated approach to reservoir correlation, 2016), and Jacobi et al. (US 2009/0254283) because the prior art, either singularly or in combination, fails to anticipate or render obvious “wherein the threshold for identifying a boundary as fit for a particular study is two standard deviations in both the first and second derivatives” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)  

Claims 6, 13, and 20 distinguish over the closest available prior art Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017), Locklair et al. (US 2015/0233846), Craigie et al. (Chemostratigraphy of the Ordovician Sarah Formation, North West Saudi Arabia: An integrated approach to reservoir correlation, 2016), and Jacobi et al. (US 2009/0254283) because the prior art, either singularly or in combination, fails to anticipate or render obvious “wherein the threshold for identifying a boundary as a potential boundary is at least one standard deviation and less than two standard deviations in both the first and second derivatives” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Freedman et al. (US 2014/0214324) discloses a method for predicting at least one property of a geological formation may include generating mapping function values relating a plurality of reference elemental compositions to corresponding reference properties thereof based upon at least one non-linear mapping function. The method may further include determining a sample elemental composition of at least one sample associated with the geological formation and performing, using a processor, an interpolation to map the sample elemental composition to at least one sample property based upon the mapping function values and the at least one non-linear function.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865  
9/17/2021